Citation Nr: 1041336	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.

2. Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1996 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the Veteran's claim for service 
connection for a left and right knee disorder.  Jurisdiction of 
the claim was subsequently transferred to the Waco, Texas RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009). In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence, evidence that is both new and material.  The 
terms 'new' and 'material' have specific, technical meanings that 
are not commonly known to VA claimants.  Id. at 9.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  Id. at 10-11.  VA records show the Veteran 
was provided adequate VCAA notice by correspondence provided in 
August 2007.  The Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), also found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the Veteran was provided 
notice as to these matters by correspondence dated in August 
2007. 
 
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  Once the Veteran has been afforded a VA examination, 
the VA must ensure that the examination or opinion is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For records not 
in the custody of a Federal department or agency, reasonable 
efforts will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request.  38 C.F.R. § 3.159 (c).  
 
In this case, the Board notes that the Veteran was afforded a VA 
examination in February 2009.  The examiner noted that X-rays of 
both knees were taken and that MRIs of both knees were scheduled 
but the Veteran failed to appear.  However, a review of the 
Veteran's claims file indicates that the MRIs were taken as 
scheduled and the impression is noted as "see scanned document 
in Vista Imaging."  A second copy of that VA examination report 
is also of record and contains a revised notation that X-rays and 
MRIs of both knees were taken; however, the MRI reports are not 
of record, and it is unclear as to whether the VA examiner 
reviewed such reports.  See e.g. RO Deferred Rating Decision 
dated in June 2009.  Further, the examiner also noted that he had 
reviewed the Veteran's claims folder, and VA hardcopy and 
electronic records.  It is not clear that the all of the 
electronic records have been associated with the claims folder 
especially in light of the absent MRI reports.  Therefore, as the 
MRI reports and possibly other electronic records are not of 
record, on remand, these records should be obtained on remand.  

The Board notes that while VA was not required to provide the 
Veteran an examination in this instance 38 C.F.R. § 
3.159(c)(4)(iii), the Court has indicated that once VA undertakes 
an examination, it must be adequate.  Barr, 21 Vet. App. at 312 
("assuming, arguendo, that a VA medical examination was not 
required by law in this case, because VA undertook provide one, 
the Board erred in failing to ensure it was adequate").  
Therefore, the Veteran's claims file should be returned for a 
medical opinion based upon the entire record to determine whether 
the Veteran has left and right knee disorders that are related to 
military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of treatment 
for all VA and non-VA health care providers 
who have treated him for any complaints or 
symptoms related to his left and right knee 
disorders.  An attempt must be made to 
obtain, with any necessary authorization from 
the Veteran, copies of pertinent treatment 
records identified by him in response to this 
request which have not been previously 
secured including any and all VA hardcopy and 
electronic records referenced in the February 
2009 VA examination, and to include the MRI 
reports obtained in conjunction with that 
examination.  All attempts to secure this 
evidence must be documented in the claims 
file.  If, after making reasonable efforts to 
obtain named records, such records cannot be 
obtained, the Veteran must be notified and 
(a) the specific records that cannot be 
obtained must be identified; (b) the efforts 
that were made to obtain those records must 
be explained; and (c) any further action to 
be taken by VA with respect to the claims 
must be noted.  The Veteran must then be 
given an opportunity to respond.

2.  Upon completion of the foregoing, the 
RO/AMC should forward the Veteran's claims 
file to the examiner who issued the February 
2009 VA examination for the purpose of 
obtaining a medical opinion based upon all 
evidence of record as to whether it is at 
least as likely as not that the Veteran has 
left and right knee disorders related to 
military service.  If the examiner who issued 
the February 2009 VA examination is 
unavailable, the Veteran's claims file should 
be forwarded to an appropriately qualified VA 
examiner for a medical opinion.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If such examiner indicates 
that he or she cannot respond to the Board's 
question without examination of the Veteran, 
such an examination should be afforded the 
Veteran.  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, indicate 
whether the inability to provide a definitive 
opinion is due to a need for further 
information or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the disability at issue or 
because of some other reason.

3.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional development; 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

